(SCIENTIFIC LEARNING LOGO) [d76914001.jpg]

PROJECT ASSIGNMENT

This Project Assignment is issued under the Independent Contractor Services
Agreement (“Original Agreement”) dated April 17, 2003, between Scientific
Learning Corporation of Oakland, California (“SLc”) and Dr. Paula Tallal of New
York, New York (“Contractor”).

Services to be performed:

Consulting services related to SLc’s customer relationships and research
planning, specifically:

 

 

 

 

(1)

public speaking to the speech and language professional community and to the
education community;

 

 

 

 

(2)

reviewing SLc research plans and new product development opportunities;

 

 

 

 

(3)

assisting with SLc’s relationship with private providers of Fast ForWord
products; and

 

 

 

 

(4)

assisting with the relationship between the scientific community and SLc.

During the calendar year 2009, Contractor agrees to provide an aggregate of one
half day per week, on average, for consulting activities under this Agreement.

Services will be performed on a schedule mutually agreed upon by SLc and
Contractor.

Time Period during which Services will be performed:

The term of this contract will begin January 1, 2009 and end December 31, 2009,
subject to termination as provided in Section 6a of the Agreement.

Fees for Services:

Fee will be based on the schedule below:

 

 

 

Monthly fee:

Commencing:

Ending:

$3,648

1/1/09

12/31/09

Expenses:

SLc will reimburse Contractor for reasonable business expenses incurred in
connection with providing services requested by SLc, in accordance with SLc’s
regular business expense reimbursement policies.

NOTE: This Project Assignment is governed by the terms of an Independent
Contractor Services Agreement in effect between SLc and Contractor. Any item in
this Project Assignment which is inconsistent with that Agreement is invalid.
Effective January 1, 2009, this Project Assignment supercedes the prior Project
Assignment between the parties for the period January 1, 2005 through December
31, 2009.

 

 

 

 

Signed:

/s/ Steven L. Miller

 

/s/ Paula Tallal

 

 

 

 



For Client Hiring Manager

 

For Contractor


 

 

 

 

Dated:

1/28/2009

 

Jan 27, 2009

 

 

 

 


--------------------------------------------------------------------------------